DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This Non-Final office action is in response to filing of Application No. 16/495,651 on September 9, 2019. Claims 1-8 are pending and have been examined.

				Information Disclosure Statement
 3. 	The information disclosure statements (IDS) submitted on September 19, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


				Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 1 is directed to a method. Independent claim 8 is directed to a system. Independent claim 15 is directed to a computer program product comprising a storage medium These claims are directed to the abstract idea of planning and scheduling of manufacturing. This is an abstract mental process which can be performed in the human mind or via pen and paper. The claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception - Yes - mental process). 

	receiving input data indicative of manufacturing parameters associated with manufacturing a product; 
solving, using the input data, an optimization problem with respect to a cost function to obtain a receding horizon execution plan indicative of a planned set of manufacturing steps for manufacturing the product;  
determining a subset of manufacturing steps of the planned set of manufacturing steps to execute; 
re-solving the optimization problem with respect to the cost function to obtain a new receding horizon execution plan responsive, at least in part, to execution of the subset of manufacturing steps or occurrence of a re-planning trigger event.

Taken claim 8 as another example, claim 8 recites:
receive input data indicative of manufacturing parameters associated with manufacturing a product; 
solve, using the input data, an optimization problem with respect to a cost function to obtain a receding horizon execution plan indicative of a planned set of manufacturing steps for manufacturing the product; 
determine a subset of manufacturing steps of the planned set of manufacturing steps to execute; re-solve the optimization problem with 

The steps or functions of receiving and determining as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. While the claims do not explicitly recite a formula or equation, they do generate a plurality of combination vectors. Paragraph 0022 of Applicant's specification explains that the process of solving and re-solving includes a comparison of equations to determine whether the equations are new or not. Therefore, the claims at least implicitly rely upon the use of a formula or equation. The analysis involving the stochastic optimization, a Gaussian distribution of execution, and a Monte-Carlo-like sample based optimization where the optimization is solved for a large number of samples in parallel, and implied data indicative of manufacturing parameters associated with manufacturing a product relies upon mathematical relationship/formulas also. Other than the recitation of "a memory and a processor" (Claim 8 only), nothing in the claimed steps precludes the step from practically being performed in the mind. 
The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claims recite the additional elements of “a memory and a processor (claim 8 only). This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. 
	The claims do not integrate the abstract idea into a practical application. The claim (claim 8 only) recites combination of additional elements including a memory and processor to perform the steps. The generic processor recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic data merely apply the abstract idea using generic computer components. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computer processor is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No).  The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
	Further, Applicant's specification (i.e., Paragraphs 0041-0042) discloses that the claimed elements directed to a processor and memory, at best merely comprise generic computer hardware which is commercially available. The claimed steps do not contain structures to provide a significantly more than the abstract idea.  
	Independent claim 15 recites substantially the same limitations as those of claim 1 and is therefore rejected based on the same reasoning and rationale. The analysis above applies to all statutory categories of invention
	The dependent claims 2-7, 9-14, and 16-20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter 

Allowable Subject Matter
6. 	Claims 1-20 would be allowable if overcome the 35 U.S.C. 101 rejections.

					Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached 892 PTO form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623